DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 5/9/2022 have been entered. Claims 2-5 and 7-15 have been amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Holmqvist (US Patent Pub. 20150151053) in view of Engineering Guide to Spring Design (NPL) and Saka (US Patent No. 4923183).
Regarding Claim 1, Holmqvist teaches (Figure 2) a drug delivery device adapted to receive a drug-filled cartridge, comprising: 
- a housing (1),
- a piston rod (12) adapted to engage and axially displace a piston (50) in a loaded cartridge (15) in a distal direction to thereby expel a dose of drug from the cartridge, 
- a transmission member (9) defining a reference axis, 
- a helical torsion drive spring (13) coupled to the transmission member and the housing and defining a spring axis arranged coaxially with the reference axis, 
- the transmission member being arranged to be rotated between an initial and a fully-rotated position corresponding to a maximum dose amount being set, whereby the helical torsion drive spring is strained from an initial strained state to a fully strained state (Paragraph [0035])  
- a drive member (10) in engagement with the piston rod and adapted to be rotated by the transmission member to thereby move the piston rod distally during expelling,
- dose setting structure allowing a user to simultaneously set a desired dose amount to be expelled and strain the helical torsion drive spring correspondingly by rotation of the transmission member (9), the dose setting structure comprising a dose setting member (3) which during dose setting is rotationally coupled to the transmission member and adapted to rotate in a first direction to set a dose ([Paragraph [0035]),
 - a releasable ratchet mechanism (5) allowing the dose setting member to be rotated in the first direction to a set rotational position, 
- release structure (4) actuatable between a dose setting mode and an expelling mode, the ratchet mechanism being released when the release structure is actuated from the dose setting mode to the expelling mode (Col 6, lines 18-28), wherein: 
- the helical torsion drive spring (13) comprises a plurality of wire windings (in Fig 3 spring 13 has multiple windings), 
Holmqvist does not teach a helical torsion drive spring formed at least in part from a wire having a rectangular cross section, the wire being wound on edge with a height dimension and a thickness dimension, the height being larger than the thickness. Holmqvist also does not teach a helical torsion drive spring where each portion of the rectangular wire has an initial un-strained tilt angle relative to a normal to the spring axis, and the tilt angle for at least a portion of the rectangular wire will increase when the drive spring is strained from the initial strained state to the fully strained state, this resulting in a corresponding non-linear spring characteristic.
Holmqvist does teach the spring (13) is a combination of compression and torsion (see p. [0036]). Engineering Guide to Spring Design teaches a helical torsion drive spring formed at least in part from a wire having a rectangular cross section, the wire being wound on edge with a height dimension and a thickness dimension, the height being larger than the thickness (Pg. 112 Fig 9-14 and equation 9-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the helical torsion drive spring of Holmqvist with the helical torsion drive spring formed at least in part from a wire having a rectangular cross section, the wire being wound on edge with a height dimension and a thickness dimension, the height being larger than the thickness as taught by Engineering Guide to Spring Design. Doing so would provide a torsion spring with higher energy storage capabilities (Engineering Guide to Spring Design Pg. 110).
The combination of Holmqvist and Engineering Guide to Spring Design teaches all elements of the claim mentioned above. the combination does not teach the a helical torsion drive spring where each portion of the rectangular wire has an initial un-strained tilt angle relative to a normal to the spring axis, and the tilt angle for at least a portion of the rectangular wire will increase when the drive spring is strained from the initial strained state to the fully strained state, this resulting in a corresponding non-linear spring characteristic.
Saka teaches a spring where a portion of the wire has an initial un-strained tilt angle relative to a normal to the spring axis, and the tilt angle for at least a portion of the rectangular wire will increase when the drive spring is strained from the initial strained state to the fully strained state, this resulting in a corresponding non-linear spring characteristic (Figs 3 and 4 shows the natural torsion angle as the spring is strained).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the helical torsion drive spring of Holmqvist and Engineering Guide to Spring Design to have a portion of the wire has an initial un-strained tilt angle relative to a normal to the spring axis, and the tilt angle for at least a portion of the rectangular wire will increase when the drive spring is strained from the initial strained state to the fully strained state, this resulting in a corresponding non-linear spring characteristic as taught by Saka. Doing so would provide a spring with higher energy efficiency (Saka Col 1 lines 51-52). 
Regarding Claim 2, the combination of Holmqvist, Engineering Guide to Spring Design and Saka teaches all elements of the invention mentioned above. Saka further teaches the drug delivery device (Col 3 lines 56-63) wherein the helical torsion drive spring in the initial strained state comprises at least a portion of wire which has been tilted when the helical torsion drive spring was strained from an initial unstrained state to the initial strained state (increased strain between Fig 3 and Fig 4 and arrows B and C show the changes in angles).
Regarding Claim 3, the combination of Holmqvist, Engineering Guide to Spring Design and Saka teaches all elements of the invention mentioned above. Saka further teaches the drug delivery device (Col 3 lines 56-63) wherein the helical torsion drive spring in an un-strained state comprises at least a portion of tilted wire having a non-zero tilt angle. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the helical torsion drive spring of Holmqvist and Engineering Guide so that in an un-strained state the spring comprises at least a portion of tilted wire having a non-zero tilt angle as taught by Saka. Doing so would provide the helical torsion drive spring with a desired angle of torsion such that the maximum shearing stress generated at the coil inner circumferential surface can be sufficiently reduced (Saka Col 5, lines 30-55).
Regarding Claim 4, the combination of Holmqvist, Engineering Guide to Spring Design and Saka teaches all elements of the invention mentioned above. Saka further teaches the drug delivery device (Figure 5) wherein the helical torsion drive spring that is configured such that for at least a portion of the helical torsion drive spring a non-tilted portion of wire will tilt when the helical torsion drive spring is strained from the initial strained state to the fully strained state.
Regarding Claim 5, the combination of Holmqvist, Engineering Guide to Spring Design and Saka teaches all elements of the invention mentioned above. Holmqvist further teaches the drug delivery device wherein the helical torsion drive spring (13) in an initial state for at least a portion of its axial length comprises wire windings with an axial spacing there between (In Fig 4 spring 13 has multiple windings and there seems to be some spacing between the windings).
Regarding Claim 6, Holmqvist teaches a drive assembly comprising: 
- a first member (33),
 - a second member (10), the first and second member being arranged rotationally relative to each corresponding to an axis of rotation, 
- a helical torsion drive spring (13) defining a spring axis and an interior space, the spring being attached to the first and second member with the spring axis arranged corresponding to the axis of rotation, the spring comprising a plurality of wire windings,
 - the helical torsion drive spring being strained when the first and second member are rotated relative to each corresponding to the axis of rotation (Paragraph [0037]. As the dosage is being set the members are rotated and the spring is strained), 
- wherein the helical torsion drive spring is arranged to have an operational range of rotational strain (13 is a torsion and compression spring).
Holmqvist does not teach a helical torsion drive spring is formed at least in part from a wire having a rectangular cross section, the wire being wound on edge with a height dimension and a thickness dimension, the height being larger than the thickness. Holmqvist also does not teach a spring where each portion of the rectangular wire has an initial tilt angle relative to a normal to the spring axis, and in a spring where a tilt angle for at least a portion of the rectangular wire will increase, resulting in a corresponding non-linear spring characteristic.
Holmqvist does teach the spring (13) is a combination of compression and torsion (see p. [0036]). Engineering Guide to Spring Design teaches a helical torsion drive spring formed at least in part from a wire having a rectangular cross section, the wire being wound on edge with a height dimension and a thickness dimension, the height being larger than the thickness (Pg. 112 Fig 9-14 and equation 9-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the helical torsion drive spring of Holmqvist with the helical torsion drive spring formed at least in part from a wire having a rectangular cross section, the wire being wound on edge with a height dimension and a thickness dimension, the height being larger than the thickness as taught by Engineering Guide to Spring Design. Doing so would provide a torsion spring with higher energy storage capabilities (Engineering Guide to Spring Design Pg. 110).
The combination of Holmqvist and Engineering Guide to Spring Design teaches all elements of the claim mentioned above. the combination does not teach the a helical torsion drive spring where each portion of the rectangular wire has an initial un-strained tilt angle relative to a normal to the spring axis, and the tilt angle for at least a portion of the rectangular wire will increase when the drive spring is strained from the initial strained state to the fully strained state, this resulting in a corresponding non-linear spring characteristic.
Saka teaches a spring where a portion of the wire has an initial un-strained tilt angle relative to a normal to the spring axis, and the tilt angle for at least a portion of the rectangular wire will increase when the drive spring is strained from the initial strained state to the fully strained state, this resulting in a corresponding non-linear spring characteristic (Figs 3 and 4 shows the natural torsion angle as the spring is strained).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the helical torsion drive spring of Holmqvist and Engineering Guide to Spring Design to have a portion of the wire has an initial un-strained tilt angle relative to a normal to the spring axis, and the tilt angle for at least a portion of the rectangular wire will increase when the drive spring is strained from the initial strained state to the fully strained state, this resulting in a corresponding non-linear spring characteristic as taught by Saka. Doing so would provide a spring with higher energy efficiency (Saka Col 1 lines 51-52). 
	Regarding Claim 7, the combination of Holmqvist, Engineering Guide to Spring Design and Saka teaches all elements of the invention mentioned above. Holmqvist further teaches the drive assembly wherein:
 - the first member (33) is rotationally stationary (Paragraph [0037]), and 
- the second member (10) is arranged to be rotated between an initial and a fully-rotated position (Paragraph [0035]), 
- whereby the helical torsion drive spring is strained from an initial strained state to a fully strained state (Paragraph [0036])
Regarding Claim 8, the combination of Holmqvist, Engineering Guide to Spring Design and Saka teaches all elements of the invention mentioned above. Engineering Guide to Spring Design further teaches the drive assembly wherein the helical torsion drive spring when rotated towards the fully strained state will acquire a smaller diameter (Pg. 106).	
Regarding claim 9, the combination of Holmqvist, Engineering Guide to Spring Design and Saka teaches all elements of the invention mentioned above. Saka further teaches the drive assembly wherein (Col 3 lines 56-63) the helical torsion drive spring in an un-strained state comprises at least a portion of tilted wire having a non-zero tilt angle. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the helical torsion drive spring of Holmqvist and Engineering Guide so that in an un-strained state the spring comprises at least a portion of tilted wire having a non-zero tilt angle as taught by Saka. Doing so would provide the helical torsion drive spring with a desired angle of torsion such that the maximum shearing stress generated at the coil inner circumferential surface can be sufficiently reduced (Saka Col 5, lines 30-55).
	Regarding Claim 10, the combination of Holmqvist, Engineering Guide to Spring Design and Saka teaches all elements of the invention mentioned above. Saka further teaches the drive assembly wherein (Col 3 lines 56-63) the helical torsion drive spring in the initial strained state comprises at least a portion of wire which has been tilted when the helical torsion drive spring was strained from an initial unstrained state to the initial strained state (increased strain between Fig 3 and Fig 4 and arrows B and C show the changes in angles).
Regarding Claim 11, the combination of Holmqvist, Engineering Guide to Spring Design and Saka teaches all elements of the invention mentioned above. Saka further teaches the drive assembly wherein (Figure 5) the helical torsion drive spring that is configured such that for at least a portion of the helical torsion drive spring a non-tilted portion of wire will tilt when the spring is strained from the initial strained state to the fully strained state (The torsion angle changes from 0 to a non-zero angle).
Regarding Claim 12, the combination of Holmqvist, Engineering Guide to Spring Design and Saka teaches all elements of the invention mentioned above. Holmqvist further teaches the drive assembly wherein the helical torsion drive spring (13) in its initial state for at least a portion of its axial length comprises wire windings with an axial spacing there between.
	Regarding Claim 13, the combination of Holmqvist, Engineering Guide to Spring Design and Saka teaches all elements of the invention mentioned above. Holmqvist further teaches the drive assembly wherein (Fig 4) the helical torsion drive spring in its initial state for at least a portion of its axial length is not in contact with surrounding structures and thus allowed to change diameter as the helical torsion drive spring is strained (Spring 13 is not in contact with any other part, therefore it is allowed to change diameter as it is strained).
	Regarding Claim 14, the combination of Holmqvist, Engineering Guide to Spring Design and Saka teaches all elements of the invention mentioned above. Holmqvist further teaches the drive assembly further comprising a support member with a support surface (10), the support member being arranged in at least a portion of the helical torsion drive spring interior space, - wherein at least a portion of the helical torsion drive spring will engage the support surface when the helical torsion drive spring is rotated towards the fully strained state (the outer portion of 10 can act as a support member/surface where spring 13 can rotate towards).
	Regarding Claim 15, the combination of Holmqvist, Engineering Guide to Spring Design and Saka teaches all elements of the invention mentioned above. Holmqvist further teaches (Fig 2) a drug delivery device comprising:
 - a cartridge holder (8) comprising or adapted to receive a drug-filled cartridge (15) with a moveable piston (50), 
- a piston rod (12) adapted to engage and move the piston in a distal direction to thereby expel an amount of drug from the cartridge, 
- a rotatable dose setting member (3),
 - a drive assembly wherein the first member is in the form of a housing member (1), and the second member is in the form of a transmission member (9) adapted to be rotated in a first direction by the dose setting member to set a dose and strain the spring (13), and to be rotated in an opposite second direction by the strained spring to thereby drive, directly or indirectly, the piston rod in the distal direction (Paragraph [0035]).
Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
On Pg. 7 line 23 – Pg. 8 line 15, the applicant describes two main conclusions as to why the reference Engineering Guide teaches away from the claimed invention. The examiner does not find these two conclusions to be persuasive. The applicant argues that there is no motivation for one of ordinary skill in the art to have provided a rectangular torsion spring with the claimed tilt angle since the Engineering Guide reference nor the primary reference Holmqvist identify any problem of using a traditional spring. This is not persuasive because Engineering Guide provides a motivation for one of ordinary skill in the art to use a rectangular torsion wire rather. Engineering Guide states that rectangular torsion wires have higher energy storage capabilities. Additionally, as described above, Saka provides motivation for the required tilt angle. Saka teaches that providing a spring with the described tilt angles would result in a spring with higher energy efficiency. With these two motivations it is interpreted that one of ordinary skill in the art could have made the modifications to Holmqvist. 
On Pg. 8 line 23 – Pg. 9 line 31, the applicant argues that the reference Engineering Guide teaches away from the use of a wire with a rectangular cross section. The applicant cites that Engineering Guide teaches “keystone” issues which would teach away from the use of the rectangular wire. While the examiner agrees that Engineering Guide teaches that a rectangular wire may become keystoned, the reference does not teach away from the use of a rectangular torsion wire. When reading the applicant’s cited pages (Pgs. 111-115) it can be seen that one may purchase the keystoned rectangular wire (Pg. 111). Additionally, Pgs. 111-112 teach various equations to take into consideration when one uses a rectangular shaped wire. Additionally, the applicant argues that Engineering guide teaches away the use of a rectangular wire as there are an additional 11 items to consider when using the rectangular wire. The examiner does not find this to be persuasive as these 11 items will need to be considered in order to use a general torsion wire. Pgs. 113-114 do not teach away from the use of a rectangular wire, rather just tell one of ordinary skill in the art what may need to be considered when designing a torsion spring. The applicant further says that the weighting of each of the 11 items are different. This is not persuasive because it is interpreted that if one of ordinary skill in the art finds the advantage of higher energy storage capabilities of the rectangular spring to be desirable, they may consider these 11 items when designing the rectangular torsion spring.
On Pg. 10 lines 4-8, the applicant argues that the reference Engineering Guide teaches away from the claimed feature of a rectangular wire as they do not teach how to successfully produce the claimed spring. This argument is not persuasive as Engineering Guide is used to teach that a rectangular spring may be used in place of a round wire torsion spring, the reference does not need to teach how to produce said rectangular spring. Pg. 110 teaches that rectangular wire torsion springs have higher energy storage capabilities than a round wire spring, which gives one of ordinary skill in the art a motivation to use a rectangular wire spring. 
On Pg. 10 lines 8-15, the applicant argues that the potential advantages of a rectangular spring have not been considered due to the general disadvantages taught by Engineering Guide. This argument is not persuasive as Engineering Guide does teach an advantage to the use of rectangular wire springs on Pg. 110, which teaches that rectangular wire torsion springs have higher energy storage capabilities than a round wire spring. One of ordinary skill in the art may find that this advantage outweighs any possible disadvantages related to cost. 
On Pg. 10 line 16 – Pg. 11 line 7, the applicant argues that Engineering Guide fails to address the claim limitation regarding the tilt angle. The examiner agrees that the tilt angle is not taught by Engineering Guide. However, the examiner uses Saka to teach this particular limitation, not Engineering Guide. As the applicant does not argue the teachings of Saka, the argument is not considered persuasive and the rejection still holds.  
The claim objections of 1/12/2022 have been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783